1                                                                                                                     N o v e m b e r 2 4 , 1 9 9 7
 2                                                                                                                     F O R P U B L I C A T I O N
 3
 4                                        I N   T H E     S U P R E M E            C O U R T         O F       T E N N E S S E E
 5
 6
 7
                                                                    A T           J A C K S O N                                              FILED
 8                                                                                                                                       November 24, 1997
 9
10                                                                                                                                           Cecil Crowson, Jr.
11   C A R L      N E L S O N ,                                           (                                                                  Appellate C ourt Clerk
12                                                                        (
13 P. l a i n t i f f - A p p e l l e e ,                   (
14                                                                        (          S h e l b y             C i r c u i t
15                                                                        (
16   v .                                                                  (          H o n .         J a m e s       M .     T h a r p e ,     J u d g e
17                                                                        (
18                                                                        (          S .       C t .         N o .   0 2 S 0 1 - 9 6 0 4 - C V - 0 0 0 3 6
19   H A R O L D E U G E N E M A R T I N          A N D                   (
20   J A C K W . G A M M O N ,                                            (
21                                                                        (
22                D e f e n d a n t s - A p p e l l a n t s .             (
23
24
25
26   F o r      P l a i n t i f f - A p p e l l e e :                                      F o r         D e f e n d a n t s - A p p e l l a n t s :
27
28   G a v i n M .          G e n t r y                                                    J .       C   e c i l M c W h i r t e r
29   M e m p h i s                                                                         S a l     l   y F . B a r r o n
30                                                                                             M     c   W h i r t e r & W y a t t
31   O F      C O U N S E L :                                                              M e m     p   h i s
32
33   A r m s t r o n g , A l l e n ,        P r e w i t t ,                                L e o B e a           r m a n   , J r .
34       G e n t r y , J o h n s o n        & H o l m e s                                  E l i z a b e         t h E     . C h a n c e
35   M e m p h i s                                                                             B a k e r         , D o     n e l s o n , B e a r m a n
36                                                                                             & C a l           d w e l   l
37                                                                                         M e m p h i s
38
39
40
41
42                                                              O    P        I      N     I     O       N
43
44
45
46
47
48
49   M   O   T I O N   T   O D I S M I S S A N D M O T I O N
50   F   O   R S U M   M   A R Y J U D G M E N T S U S T A I N E D ;
51   S   U   I T D I   S   M I S S E D ; C A S E R E M A N D E D T O
52   T   R   I A L C   O   U R T .                                                                                                 R E I D ,     J .
                                                                                                                                                                                                                        1
 1                                      T h i s            i s      a      s u i t          b y       a       s h a r e h o l d e r                 i n         a     c l o s e         c o r p o r a t i o n

 2   a g a i n s t                 t h e           t w o        r e m a i n i n g                s h a r e h o l d e r s                    a l l e g i n g               t h e     w r o n g f u l

 3   t e r m i n a t i o n                         o f     h i s         e m p l o y m e n t                  b y       t h e         c o r p o r a t i o n                 a n d       a l s o         h i s

 4   w r o n g f u l                 r e m o v a l                a s      a n       o f f i c e r                 a n d        a     d i r e c t o r .                   T h e     c a s e           i s   b e f o r e

 5   t h e     C o u r t                o n          t h e        d e f e n d a n t s ’                     m o t i o n s             t o     d i s m i s s               a n d     t h e i r           m o t i o n s

 6   f o r     s u m m a r y                       j u d g m e n t .                 T h e         m o t i o n s                a r e       s u s t a i n e d               o n     a l l         c o u n t s .

 7

8                                                                                                                       I

9

10                                      T h e            f a c t s         e s s e n t i a l                  t o       c o n s i d e r a t i o n                     o f     t h e       m o t i o n s           a r e

11   n o t     d i s p u t e d .                           P r i o r         t o          t h e       a c t i o n               o n      w h i c h        t h e           s u i t       i s       b a s e d ,       t h e

12   p l a i n t i f f ,                         C a r l        N e l s o n ,             a n d       t h e          d e f e n d a n t s ,                H a r o l d             E .     M a r t i n           a n d

13   J a c k       W .             G a m m o n ,                w e r e      t h e          o n l y           a n d         e q u a l         s h a r e h o l d e r s                   i n       B     &   M

14   P r i n t i n g                 C o m p a n y .                     T h e       c o m p a n y ,                 w h i c h           w a s      o r g a n i z e d               a s       a

15   p a r t n e r s h i p                         i n     1 9 6 8         b u t          s u b s e q u e n t l y                     c o n v e r t e d               i n t o       a     c o r p o r a t i o n ,

16   w a s     e n g a g e d                       i n     t h e         c o m m e r c i a l                  p r i n t i n g               b u s i n e s s .                 N e l s o n ,             M a r t i n ,

17   a n d     G a m m o n                       w e r e        o f f i c e r s             a n d           d i r e c t o r s               o f     t h e           c o r p o r a t i o n               a n d     t h e y

18   a l s o       w e r e              f u l l            t i m e         e m p l o y e e s .                       T h e y          r e c e i v e d               n o     c o m p e n s a t i o n               f o r

19   t h e i r             s e r v i c e s                 a s      o f f i c e r s                a n d           d i r e c t o r s              b u t         w e r e       p a i d         s a l a r i e s ,

20   c o m m i s s i o n s ,                         a n d        b o n u s e s             a s       e m p l o y e e s .                     T h e       p a r t i e s             a l s o           r e c e i v e d

21   r e n t       f r o m              a          b u i l d i n g           o w n e d             b y        t h e m           e q u a l l y         w h i c h             w a s       r e n t e d         t o     t h e

22   c o r p o r a t i o n .                             O r i g i n a l l y ,                   e a c h           s h a r e h o l d e r              s e r v e d             a s       p r e s i d e n t           o f



                   1
                       A         c l o s e         c o r p o r a t i o n           i s     o n e      i n         w h i c h :

                               (             1    ) t h e r      e a r     e f e         w s h     a r e h o l d e r s , ( 2 ) t h e s                      h   a   r e s a r e n o t
                   t r a d e d               o    n t h e        s e c u   r i t i       e s m     a r k e t ( 3 ) t h e s h a r e h o                      l   d   e r s l i v e i n t h e
                   s a m e g e               o    g r a p h i    c a l     a r e a       , a n     d ( 4 ) m o s t o f t h e s h a                          r   e   h o l d e r s s e r v e a s
                   d i r e c t o             r    s , o f f      i c e r   s a n         d e m     p l o y e e s o f t h e b u s i n e                      s   s   .

       J o h n s           v .      C a l d w e l l ,            6 0 1     S . W . 2 d        3 7 ,         4 1      ( T e n n .        A p p .    1 9 8 0 ) .




                                                                                                                     - 2 -
 1   t h e       c o r p o r a t i o n           f o r       o n e     y e a r       o n     a     r o t a t i n g         b a s i s .           U p o n     t h e     a d v i c e

 2   o f     a     b u s i n e s s         c o n s u l t a n t ,             t h a t       p r a c t i c e         w a s     d i s c o n t i n u e d           a n d       M a r t i n

 3   h a d       s e r v e d       a s     p r e s i d e n t           f o r       s e v e r a l         y e a r s       p r i o r     t o       t h e     a c t i o n       w h i c h

 4   p r o m p t e d         t h i s       s u i t .

 5

 6                               I n     M a r c h       1 9 8 9 ,         N e l s o n       a n d       M a r t i n       b e c a m e         i n v o l v e d       i n     a n

 7   a c r i m o n i o u s             d i s p u t e         r e g a r d i n g         o n e       o f     N e l s o n ’ s         c u s t o m e r         a c c o u n t s .

 8   M a r t i n       e x p r e s s e d             c o n c e r n         t h a t     t h e       a c c o u n t         w a s     n o t       b e i n g     p r o p e r l y

 9   s e r v i c e d ,           w h i c h       N e l s o n         d e n i e d .           N e l s o n         a d m i t t e d       t h a t       h e     u s e d       h i g h l y

10   o f f e n s i v e           l a n g u a g e         t o w a r d s           M a r t i n       b u t       c o n t e n d e d       t h a t       w a s     n o t

11   u n u s u a l         o r     s i g n i f i c a n t .                 A s     t h e     r e s u l t         o f     t h e     d i s p u t e ,         M a r t i n ,       a s

12   p r e s i d e n t           a n d     w i t h o u t           c o n s u l t a t i o n             w i t h     G a m m o n ,       g a v e       N e l s o n       w r i t t e n

13   n o t i c e       t h a t         h i s     e m p l o y m e n t             w i t h     t h e       c o r p o r a t i o n         w a s       t e r m i n a t e d

14   i m m e d i a t e l y .               S h o r t l y           t h e r e a f t e r ,           t h e       b o a r d     o f     d i r e c t o r s         o n     t h e

15   v o t e s       o f     M a r t i n         a n d       G a m m o n         c o n f i r m e d         t h e       t e r m i n a t i o n         o f     N e l s o n       a s

16   a n     e m p l o y e e           a n d     a l s o       r e m o v e d         h i m       a s     a n     o f f i c e r       a n d       d i r e c t o r       o f     t h e

17   c o r p o r a t i o n .               T h e r e         i s     n o     i n d i c a t i o n           i n     t h e     r e c o r d         t h a t     M a r t i n       a n d

18   G a m m o n       d i s c u s s e d             t h e     m a t t e r         p r i o r       t o     t h e       b o a r d     m e e t i n g ,         w h i c h       w a s

19   a t t e n d e d         b y       N e l s o n ’ s         a t t o r n e y         a n d       p r o x y .

20

21                               N e l s o n ’ s         a n n u a l         c o m p e n s a t i o n             a t     t h e     t i m e       h i s     e m p l o y m e n t

22   w a s       t e r m i n a t e d           w a s     i n       e x c e s s       o f     $ 2 5 0 , 0 0 0 .

23

24                               S u b s e q u e n t l y ,             M a r t i n         a n d       G a m m o n       l e a s e d       a     s e p a r a t e

25   b u i l d i n g         o w n e d         b y     t h e m       t o     t h e     c o r p o r a t i o n .

26

27                               D u r i n g         t h e     p e n d e n c y         o f       t h e     s u i t ,       t h e     p a r t i e s         v o l u n t a r i l y




                                                                                             - 3 -
 1   s o l d     t h e i r       s h a r e s         i n       t h e     c o r p o r a t i o n           f o r       a       t o t a l         o f     a p p r o x i m a t e l y

 2   $ 6     m i l l i o n ,       w h i c h         a m o u n t         t h e y     a l l         a g r e e       w a s       a       f a i r       p r i c e .

 3

 4                                                                                           I I

 5

 6                           N e l s o n ’ s           s u i t         s e e k i n g     $ 6         m i l l i o n           i n       c o m p e n s a t o r y             d a m a g e s

 7   a n d     $ 1 2     m i l l i o n         i n     p u n i t i v e           d a m a g e s         a s s e r t s           f o u r         t h e o r i e s           o f

 8   l i a b i l i t y       -     t h e       d e f e n d a n t s ,             “ c o n s p i r i n g             t o g e t h e r             a n d     a c t i n g           i n

 9   t h e i r     i n d i v i d u a l           a n d         p e r s o n a l       c a p a c i t i e s , ”                 m a l i c i o u s l y             i n d u c e d           t h e

10   c o r p o r a t i o n         t o     t e r m i n a t e             h i s     e m p l o y m e n t ;             t h e         d e f e n d a n t s             i n t e r f e r e d

11   w i t h     t h e     “ p l a i n t i f f ’ s               p r o s p e c t i v e             [ e c o n o m i c ]             a d v a n t a g e ; ”             t h e

12   d e f e n d a n t s         w r o n g f u l l y             p r o c u r e d       t h e         b r e a c h         o f       a     c o n t r a c t           o f

13   e m p l o y m e n t         w i t h       t h e       c o r p o r a t i o n         i n         v i o l a t i o n             o f     T e n n .         C o d e       A n n .         §

14   4 7 - 5 0 - 1 0 9 ;         a n d     t h e       d e f e n d a n t s           b r e a c h e d           a     f i d u c i a r y               d u t y       o w e d       t h e

15   p l a i n t i f f .

16

17                           O n     t h e       d e f e n d a n t s ’             m o t i o n s         t h a t         t h e         c o m p l a i n t           f a i l s         t o

18   s t a t e     a     c a u s e       o f     a c t i o n ,           t h e     t r i a l         c o u r t       d i s m i s s e d               t h e     c l a i m         t h a t

19   t h e     d e f e n d a n t s         w r o n g f u l l y             i n t e r f e r e d           w i t h         a     p r o s p e c t i v e               e c o n o m i c

20   a d v a n t a g e ,         a n d     o n       t h e       d e f e n d a n t s ’             m o t i o n s         t h a t         t h e       c a s e       p r e s e n t s             n o

21   g e n u i n e       i s s u e       o f     m a t e r i a l           f a c t ,     t h e         t r i a l         c o u r t         d i s m i s s e d             t h e

22   r e m a i n i n g       c l a i m s .

23

24                           T h e       C o u r t         o f     A p p e a l s       a f f i r m e d             t h e       d i s m i s s a l             o f     t h e       f i r s t

25   t h r e e     c l a i m s       b u t       r e v e r s e d           s u m m a r y           j u d g m e n t           o n       t h e     c l a i m         t h a t       t h e

26   d e f e n d a n t s         v i o l a t e d           a     f i d u c i a r y       d u t y         o w e d         t o       t h e       p l a i n t i f f .

27




                                                                                         - 4 -
 1                                                   A l l               i s s u e s                    a r e               b e f o r e                               t h e            C o u r t                 o n                a p p e a l .

 2

 3                                                                                                                                                                    I I I

 4

 5                                                   N e l s o n                        i n s i s t s                       t h a t                 t h e                     t r i a l              c o u r t                               a n d              t h e              C o u r t          o f

 6   A p p e a l s                           e r r e d                   i n            d i s m i s s i n g                               h i s                       c l a i m               f o r              w r o n g f u l                                      i n t e r f e r e n c e

 7   w i t h              a             p r o s p e c t i v e                                  e c o n o m i c                            a d v a n t a g e .                                        T h i s                        c l a i m                        i s           b e f o r e           t h e

 8   C o u r t                    o n             t h e             d e f e n d a n t ’ s                                   m o t i o n s                                t o           d i s m i s s                           f o r                   f a i l u r e                        t o     s t a t e       a
                                                                                                                                                                                                                                                                                                                    2
 9   c l a i m                    o n             w h i c h                   r e l i e f                     c a n             b e            g r a n t e d .                                   T e n n .                          R .                C i v .                P .           1 2 . 0 2 ( 6 ) .

10   T h i s              c l a i m                          h a s           b e e n              a s s e r t e d                              i n                    t h i s            C o u r t                 i n                       t w o              p r i o r                   c a s e s .          I n

11   t h e               f i r s t ,                         Q u a l i t y                       A u t o                  P a r t s                     v .               B l u f f                C i t y                         B u i c k ,                         8 7 6               S . W . 2 d      8 1 8

12   ( T e n n .                        1 9 9 4 ) ,                      a n            e m p l o y e e                         a c c u s e d                                 o f        s t e a l i n g                                     f r o m                 h i s             c o m p a n y

13   f i l e d                    a          c o u n t e r - c l a i m                                        o f           i n t e n t i o n a l                                        i n t e r f e r e n c e                                                w i t h                p r o s p e c t i v e

14   b u s i n e s s                              r e l a t i o n s                            a l l e g i n g                            t h a t                        t h e           a c c u s a t i o n s                                                w e r e              p r e v e n t i n g
                                                                                                                                                    3
15   h i m           f r o m                      o b t a i n i n g                            e m p l o y m e n t .                                                     T h e          C o u r t                 n o t e d                               t h a t                  a l t h o u g h          s u c h

16   a       c l a i m                       h a s                b e e n               r e c o g n i z e d                               a s                a           c a u s e               o f             a c t i o n                                  i n           o t h e r



                          2
                            T         h i    s       i s s        u e        i s        s u    b j    e c     t         t o       t     h e      s a             m e          a n a    l y s     i s       m     a d       e            b e       l o     w         r e     g a    r d     i n g t h e
     c   h   a r g   e    s            t h       a t t h           e     d    e f   e    n d    a n    t s          “    i n    d u      c e    d ”               a n     d      “ p    r o c     u r    e d      ”            t    h    e         t e        r m    i n     a t    i o     n o f t h e
     p   l   a i n   t    i f          f ’       s e m p           l o   y    m e   n    t      w i    t h          t    h e        c    o r    p o r             a t     i    o n .         T    h e        d    e f          e    n    d a       n t        s ,       a    c t    i n     g o n b e h a l f
     o   f     t h   e        c        o r       p o r a t         i o   n    ,     t    e r    m i    n a        t e    d      t h      e      p l a             i n     t    i f f    ’ s       e m    p l      o y          m    e    n t       .            T    h e     r e       w    a s n o
     t   h   r e e   -    p a          r t       y r e l           a t   i    o n   s    h i    p ,       o       n l    y      t h      e      t w o             - p     a    r t y      r e     l a    t i      o n          s    h    i p          o       f      e m     p l    o y     e r a n d
     e   m   p l o   y    e e          .           H o w e         v e   r    ,     s    i n    c e       t       h e       i   s s      u e      i s                b    e    f o r    e t       h e        C    o u          r    t       o      n          t h    e       m o    t i     o n t o
     d   i   s m i   s    s            f o       r f a i           l u   r    e     t    o      s t    a t        e      a      c a      u s    e o               f       a    c t i    o n ,        i   t        w i          l    l       b      e          c o    n s     i d    e r     e d i n t h a t
     c   o   n t e   x    t .

                          3
                   T h e C o u r t i n Q u a l i t y A u t o P a r t s v . B l u f f C i t y B u i c k s e t o u t                                                                                                                                                                         t h e
     e l e m e n t s w h i c h g e n e r a l l y a r e f o u n d t o c o n s t i t u t e a c a u s e o f a c t i o n                                                                                                                                                                        f o r
     w r o n g f u l i n t e r f e r e n c e w i t h a p r o s p e c t i v e e c o n o m i c a d v a n t a g e :

                                                     (   1    )      t h e          e    x i s    t e n c e o f a b                                 u    s        i    n e s     s      r e   l a t      i o n         s       h    i    p         o   r
                                                     e   x    p    e c t a      n   c    y (      a n e x i s t i n g                               c    o        n    t r a     c t      i   s n        o t           r       e    q    u    i    r   e d ) ; ( 2 )
                                                     k   n    o    w l e d      g   e      b y      t h e i n t e r f e                             r    e        r      o f       t    h e     r e      l a t         i       o    n    s    h    i   p o r
                                                     e   x    p    e c t a      n   c    y ;      ( 3 ) a n i n t e n                               t    i        o    n a l       a    c t     o f        i n         t       e    r    f    e    r   e n c e ;
                                                     (   4    )      p r o      o   f      t h    a t t h e i n t e r                               f    e        r    e n c     e      c a   u s e      d t           h       e         h    a    r   m
                                                     s   u    s    t a i n      e   d    ; a      n d ( 5 ) d a m a g                               e             t    o t       h e      p   l a i      n t i         f       f    .




     I d .       a t          8 2 3 .




                                                                                                                                                                      - 5 -
 1   j u r i s d i c t i o n s ,                       i t      h a s           n o t        b e e n        r e c o g n i z e d                   n o r        r e j e c t e d                    i n

 2   T e n n e s s e e .                     T h e         C o u r t            f o u n d           t h a t         i t         w a s        u n n e c e s s a r y                     t o        d e c i d e

 3   w h e t h e r           t h e           c l a i m          i s         a       c a u s e         o f       a c t i o n              i n      T e n n e s s e e                    b e c a u s e                  i t ,

4    n e v e r t h e l e s s ,                       w o u l d          “ f a i l           b e c a u s e             [ t h e ]              c o m p l a i n t                d o e s             n o t         a l l e g e

5    t w o         e s s e n t i a l                 e l e m e n t s                o f     t h e         t o r t         -       ( 1 )        t h e         e x i s t e n c e                    o f       a

6    s p e c i f i c            p r o s p e c t i v e                       e m p l o y m e n t                 r e l a t i o n s h i p                      a n d         ( 2 )          k n o w l e d g e                    b y

 7   [ t h e         c o m p a n y ]             o f          s u c h           a     r e l a t i o n s h i p . ”                            I d .       a t         8 2 3 .              I n       t h e             s e c o n d

 8   c a s e ,           K u l t u r a ,               I n c .          v .         S o u t h e r n             L e a s i n g                C o r p . ,             9 2 3         S . W . 2 d              5 3 6

 9   ( T e n n .           1 9 9 6 ) ,               t h e      i s s u e             c o n c e r n e d               t h e           l i a b i l i t y                o f         a      c o m p a n y                 w h i c h

10   h a d         f i l e d       a         f i n a n c i n g                  s t a t e m e n t               a n d           f a i l e d          t o       t i m e l y                f i l e           a

11   t e r m i n a t i o n                   s t a t e m e n t .                      T h e         C o u r t         n o t e d              t h a t         “ i n t e n t i o n a l

12   i n t e r f e r e n c e                 w i t h         p r o s p e c t i v e                 e c o n o m i c            a d v a n t a g e              h a s         n o t         b e e n        r e c o g n i z e d

13   a s     a      c a u s e          o f     a c t i o n            i n       t h i s       s t a t e ”           b u t ,           a g a i n ,          f o u n d         t h e           i s s u e          t o      b e

14   m o o t        b e c a u s e            t h e         p l a i n t i f f              h a d      f a i l e d          t o         p r o v e        a n y     d a m a g e s .                    I d .         a t         5 4 0 .

15

16                                 S i n c e               t h e        l e g i s l a t u r e                   h a s           n o t        e n a c t e d             a      s t a t u t o r y                       c a u s e

17   o f         a c t i o n       f o r             i n t e r f e r e n c e                      w i t h       a     p r o s p e c t i v e                    e c o n o m i c                    a d v a n t a g e ,

18   t h e         c l a i m       c a n             b e      m a i n t a i n e d                   o n l y         i f         i t      i s      f o u n d            t o         b e        a     p a r t             o f      t h e

19   c o m m o n           l a w         i n         t h i s       S t a t e .                    T h e     t o r t             o f      i n t e n t i o n a l                     i n t e r f e r e n c e

20   w i t h         a     p r o s p e c t i v e                   e c o n o m i c                  a d v a n t a g e                 i s      a n       e x t e n s i o n                    o f        t h e

21   p r i n c i p l e s                 e s t a b l i s h i n g                      l i a b i l i t y               f o r           i n t e r f e r e n c e                      w i t h          c o n t r a c t

22   b e y o n d           t h e         e x i s t i n g                c o n t r a c t u a l                   r e l a t i o n                t o       t h o s e            r e l a t i o n s                       w h i c h

23   a r e         “ m e r e l y             p r o s p e c t i v e                    o r         p o t e n t i a l . ”                      S e e       W .         P a g e           K e e t o n              e t       a l . ,

24   P r o s s e r           a n d           K e e t o n           o n          t h e        L a w        o f       T o r t s            §     1 3 0 ,         a t         1 0 0 5            ( 5 t h           e d .

25   1 9 8 4 ) .             T h e           a c t i o n           f o r            i n t e r f e r e n c e                     w i t h        c o n t r a c t                i s         b a s e d             o n

26   s o c i e t y ’ s             n e e d             f o r       s t a b i l i t y                  i n       c o n t r a c t u a l                    r e l a t i o n s .                        “ T h e             t o r t

27   p r o t e c t s            s o c i e t y ’ s                  i n t e r e s t                  i n     p r e s e r v i n g                   t h e        f o r m a l                i n t e g r i t y                    o f




                                                                                                                - 6 -
 1   c o n t r a c t         a n d         r e s t s             o n     a n     i m p l i c i t           a p p r e c i a t i o n                   o f         t h e         f u n d a m e n t a l ,

 2   s t r u c t u r e - g i v i n g                     s i g n i f i c a n c e                 o f     c o n t r a c t s             i n       a       m a r k e t               e c o n o m y . ”

 3   J o h n     D a n f o r t h ,               T o r t i o u s               I n t e r f e r e n c e               w i t h         C o n t r a c t :                     A       R e a s s e r t i o n

 4   o f     S o c i e t y ’ s             I n t e r e s t               i n     C o m m e r c i a l             S t a b i l i t y               a n d           C o n t r a c t u a l

 5   I n t e g r i t y ,           8 1         C o l u m .             L .     R e v .       1 4 9 1 ,         1 5 2 3         ( 1 9 8 1 ) .                 H o w e v e r ,               t h e

 6   p o l i c y       r e a s o n s             f o r           t h e       t o r t     p r o h i b i t i n g                 i n t e r f e r e n c e                     w i t h

 7   c o n t r a c t s ,           d o         n o t         s u p p o r t         a     t o r t         d e s i g n e d             t o     p r o t e c t                 p r o s p e c t i v e

 8   c o n t r a c t s         a n d           r e l a t i o n s h i p s .                       I n     P r o s s e r ,             t h e       t o r t             f o r         i n t e r f e r e n c e

 9   w i t h     a     p r o s p e c t i v e                     e c o n o m i c         a d v a n t a g e             i s         d e s c r i b e d                 a s       “ a     r a t h e r

10   b r o a d       a n d     u n d e f i n e d                   t o r t       i n     w h i c h         n o       s p e c i f i c             c o n d u c t                 i s     p r o s c r i b e d

11   a n d     i n     w h i c h           l i a b i l i t y                 t u r n s       o n       t h e     p u r p o s e             f o r         w h i c h             t h e       d e f e n d a n t

12   a c t s ,       w i t h       t h e         i n d i s t i n c t               n o t i o n           t h a t       t h e         p u r p o s e s                 m u s t         b e

13   c o n s i d e r e d           i m p r o p e r                 i n       s o m e     u n d e f i n e d             w a y . ”             P r o s s e r ,                   §     1 2 9     a t   9 7 9 .

14   D a n f o r t h         m a k e s           t h i s           f u r t h e r         c o m p a r i s o n :

15

16                             [   C   ]   o n   t   r   a   c t s       n o t     o n l y         e m b o d     y     a       b   a r g a i n e d           - f o r
17                             e   x   c   h a   n   g   e   , b u       t a l     s o c         r e a t e       a     s   y   s   t e m o f
18                             p   r   e   d i   c   t   a   b i l i     t y i     n   t h       e c o m m       e r   c   i   a   l r e a l m .                     B y
19                             g   u   a   r a   n   t   e   e i n g       f u t   u r e         p e r f o r     m a   n   c   e   , a c o n t               r   a   c t m a y
20                             e   n   g   e n   d   e   r     r e l     i a n c   e   a n       d f a c i       l i   t   a   t   e l o n g - t             e   r   m
21                             p   l   a   n n   i   n   g     b y       p a r t   i e s         n o t d i       r e   c   t   l   y i n v o l v             e   d     w i t h
22                             t   h   e     c   o   n   t   r a c t       i t s   e l f .           W h a t     e v   e   r       s o c i a l v             a   l   u e
23                             u   n   d   e r   l   i   e   s t o       r t i o   u s i         n t e r f e     r e   n   c e       l i a b i l i           t   y   ,
24                             t   h   e   r e   f   o   r   e , i       s c o     n t i n       g e n t u       p o   n     j     u s t t h i s             :       T h a t
25                             t   h   e     r   e   l   a   t i o n     s h i p     d i s       r u p t e d       i   n   v o     l v e d a n
26                             a   g   r   e e   m   e   n   t t o         b e     b o u n       d t o f         u t   u   r e       p e r f o r m           a n c e .
27                             .       .     .
28
29                                               .       .       .     P r o s p e c     t   i v   e c     o n t r a       c   t s ,       e i   t h e r
30                             e   x   i   s t   i   n   g       r e   l a t i o n s     h   i p   s e     x p e c t       e   d t o         m   a t u r e             i n t o
31                             c   o   n   t r   a   c   t   s     o   r e x p e c       t   a t   i o n   s o f           f   u t u r     e
32                             a   d   v   a n   t   a   g   e   o u   s r e l a t       i   o n   s h i   p s , d         o     n o t       i   n   v   o   l v e a n
33                             a   g   r   e e   m   e   n   t     t   o b e b o         u   n d     t o     f u t u       r   e p e       r f   o   r   m   a n c e .
34                             I   n   t   e r   f   e   r   e   n c   e w i t h         p   r o   s p e   c t i v e           c o n t     r a   c   t   s   ,
35                             t   h   e   r e   f   o   r   e   ,     d o e s n o       t     t   h r e   a t e n         a     s o c     i e   t   a   l
36                             i   n   t   e r   e   s   t       i n     t h e f o       r   m a   l i     n t e g r       i   t y o       f     c   o   n   t r a c t ,
37                             a   n   d     s   h   o   u   l   d     n o t b e         t   r e   a t e   d a s           a     m e r     e     v   a   r   i a n t o f
38                             i   n   t   e r   f   e   r   e   n c   e w i t h         e   x i   s t i   n g c o         n   t r a c     t s   .
39




                                                                                                       - 7 -
 1

 2   T o r t i o u s         I n t e r f e r e n c e                       w i t h         C o n t r a c t ,               8 1       C o l u m .         L .       R e v .       a t       1 5 1 5 .

 3   “ E x t e n d i n g           t h e           t o r t         t o       p r o t e c t             p r o s p e c t i v e                 c o n t r a c t s             [ m e a n s ]

 4   d i f f u s i n g         s o c i e t y ’ s                   g e n e r a l               i n t e r e s t             i n       c o n t r a c t u a l               s t a b i l i t y           a n d

5    e q u a t i n g         i t       w i t h             t h e       a g g r e g a t e               s e l f - i n t e r e s t s                     o f     p a r t i c u l a r

 6   p l a i n t i f f s           i n         t h e         s t a b i l i t y                 o f     t h e i r           o w n       c o n t r a c t s . ”                 I d .         a t     1 5 1 7 .

 7   S e e     a l s o       F r a n c i s                 B o w e s         S a y r e ,             I n d u c i n g             B r e a c h           o f     C o n t r a c t ,             3 6     H a r v .

 8   L .     R e v .       6 6 3 ,         7 0 3           ( 1 9 2 2 - 2 3 ) .                       S u c h         a n     e x t e n s i o n               i s       i n c o n s i s t e n t

 9   w i t h     t h e       p r i n c i p l e s                   o f       f r e e           c o m p e t i t i o n                 i n     b u s i n e s s             r e l a t i o n s h i p s

10   f o u n d       i n     t h i s           s t a t e .                 A s     o n e         S o u t h           C a r o l i n a           j u d g e           n o t e d ,         s u c h       a

11   c a u s e       o f     a c t i o n               w o u l d           “ g r e a t l y             h a m p e r           f r e e         c o m p e t i t i o n               i n       t h e

12   m a r k e t p l a c e . ”                     C r a n d a l l               C o r p .           v .     N a v i s t a r               I n t ’ l         T r a n s p .         C o r p . ,           3 9 5

13   S . E . 2 d       1 7 9 ,         1 8 1           ( S . C .           1 9 9 0 )           ( L i t t l e j o h n ,                 A . A . J . ,           d i s s e n t i n g )               ( “ I

14   s e e     t h e       c h o i c e             i s       c l e a r l y             f o r         t h a t         w h i c h         p r o m o t e s             f r e e d o m           o f

15   n e g o t i a t i o n             a n d           c o m p e t i t i o n                   i n     t h e         m a r k e t p l a c e ,                 w h i c h       i s       a

16   c o r n e r s t o n e             o f         o u r       d e m o c r a t i c                   s o c i e t y . ” )                   O t h e r         g e n e r a l         c r i t i c i s m s

17   o f     t h e     t o r t         o f         i n t e r f e r e n c e                     w i t h       c o n t r a c t               a r e       a p p l i c a b l e             a s       w e l l :

18

19                             [   T   ]   h   e       t o r t         h   a s     a       h   i g h l     y     d   e   t r i   m   e n t   a l     e   f f   e   c   t o n
20                             c   o   m   m   e   r   c e a       n   d     i   n d   i   v   i d u a     l     l   i   b e r   t   y .       T   h e     t   o   r   t
21                             h   i   n   d   e   r   s   m a     r   k   e t     e   f   f   i c i e     n c   y   ,     p r   o   d u c   e s     e   r r   o   n   e o u s
22                             l   i   a   b   i   l   i t y       r   u   l i   n g   s   ,     a n d       f   o   s   t e r   s     u n   c e   r t   a i   n   t   y i n
23                             t   h   e       l   a   w .         T   h   e     c o   u   r   t s ’       i n   t   e   r e s   t   - b a   l a   n c   i n   g
24                             a   p   p   r   o   a   c h t       o       t h   e     t   o   r t i       s     u   n   w o r   k   a b l   e .
25                             F   u   n   d   a   m   e n t a     l       c o   n s   t   i   t u t i     o n   a   l     r i   g   h t s   ,     i   n c l   u d i n g
26                             f   r   e   e   d   o   m   o f         s   p e   e c   h       a n d       d u   e       p r o   c   e s s   ,     a   r e
27                             i   m   p   a   i   r   e d .           O   t h   e r     r     i g h t     s     n e     c e s   s   a r y     f   o   r a       f r e e
28                             s   o   c   i   e   t   y , s       u   c   h     a s     f     r e e d     o m     o     f t     h   o u g   h t   ,     a r   e a l s o
29                             d   e   t   r   i   m   e n t a     l   l   y     i m   p a     c t e d     .       M     o r e   o   v e r   ,     t   h e     t o r t . . .
30                             p   l   a   c   e   s     a n       u   n   n e   c e   s s     a r y       b u   r d     e n     o   n a     n     a   l r e   a d y
31                             s   t   r   a   i   n   e d l       e   g   a l     s   y s     t e m .
32
33

34   G a r y     D .       W e x l e r ,               I n t e n t i o n a l                   I n t e r f e r e n c e                 w i t h         C o n t r a c t :           M a r k e t




                                                                                                           - 8 -
 1   E f f i c i e n c y       a n d       I n d i v i d u a l               L i b e r t y             C o n s i d e r a t i o n s                       2 7     C o n n .           L .     R e v .

 2   2 7 9 ,   2 8 1 - 8 2         ( 1 9 9 4 ) .               T h e     t r i a l         c o u r t             a n d       t h e         C o u r t           o f       A p p e a l s

3    c o r r e c t l y     f o u n d           t h a t         t h e     c l a i m         o f         i n t e r f e r e n c e                   w i t h         a       p r o s p e c t i v e

4    e c o n o m i c     a d v a n t a g e               d o e s       n o t     s t a t e             a     c a u s e           o f       a c t i o n           u n d e r           t h e     l a w

5    o f   T e n n e s s e e .

6                                                                                                I V

7

8                          T h e         r e m a i n i n g             i s s u e s         a r e           b e f o r e           t h e       C o u r t           o n         t h e

 9   d e f e n d a n t s ’         m o t i o n           f o r     s u m m a r y           j u d g m e n t .                     I n       B a i n         v .       W e l l s ,           9 3 6

10   S . W . 2 d   6 1 8 ,         6 2 2       ( T e n n .         1 9 9 7 ) ,         t h i s             C o u r t         s e t         f o r t h           t h e         s t a n d a r d s

11   g o v e r n i n g     a n         a p p e l l a t e           c o u r t ’ s           r e v i e w             o f       a     m o t i o n             f o r         s u m m a r y

12   j u d g m e n t :

13

14                         S   i   n   c e     o   u r     i   n q u i   r y     i   n v   o l v e         s     p u r   e   l y       a     q   u   e s   t i o     n     o f
15                         l   a   w   , n     o     p   r e   s u m p   t i   o n     o   f c o           r r   e c t   n   e s s         a t   t   a c   h e s         t o
16                         t   h   e     l o   w   e r     c   o u r t   ’ s     j   u d   g m e n         t ,     a n   d     o u     r     t   a   s k     i s
17                         c   o   n   f i n   e   d     t o     r e v   i e   w i   n g     t h e           r   e c o   r   d t       o     d   e   t e   r m i     n   e
18                         w   h   e   t h e   r     t   h e     r e q   u i   r e   m e   n t s           o f     T e   n   n .       R   .     C   i v   . P       .     5 6
19                         h   a   v   e b     e   e n     m   e t .       C   o w   d e   n v .             S   o v r   a   n B       a   n k   /   C e   n t r     a   l
20                         S   o   u   t h ,       8 1   6     S . W .   2 d     7   4 1   , 7 4           4     ( T e   n   n .       1   9 9   1   ) .       T     e   n n .
21                         R   .       C i v   .     P   .     5 6 . 0   3     p r   o v   i d e s           t   h a t       s u m     m   a r   y     j   u d g     m   e n t
22                         i   s       a p p   r   o p   r i   a t e     w h   e r   e :     ( 1 )           t   h e r   e     i s         n o       g e   n u i     n   e
23                         i   s   s   u e     w   i t   h     r e g a   r d     t   o     t h e           m a   t e r   i   a l       f   a c   t   s
24                         r   e   l   e v a   n   t     t o     t h e     c   l a   i m     o r           d e   f e n   s   e c       o   n t   a   i n   e d i         n
25                         t   h   e     m o   t   i o   n ,     B y r   d     v .     H   a l l ,           8   4 7     S   . W .     2   d     2   0 8   , 2 1         0
26                         (   T   e   n n .       1 9   9 3   ) ; a     n d     (   2 )     t h e           m   o v i   n   g p       a   r t   y     i   s
27                         e   n   t   i t l   e   d     t o     a j     u d   g m   e n   t a s             a     m a   t   t e r         o f       l a   w o n
28                         t   h   e     u n   d   i s   p u   t e d     f a   c t   s .       A n         d e   r s o   n     v .         S t   a   n d   a r d
29                         R   e   g   i s t   e   r     C o   . , 8     5 7     S   . W   . 2 d           5 5   5 ,     5   5 9       (   T e   n   n .     1 9 9       3 ) .         T h e
30                         m   o   v   i n g       p a   r t   y h a     s     t h   e     b u r d         e n     o f       p r o     v   i n   g     t   h a t         i t s
31                         m   o   t   i o n       s a   t i   s f i e   s     t h   e s   e r e           q u   i r e   m   e n t     s   .         D o   w n e n         v .
32                         A   l   l   s t a   t   e     I n   s . C     o .   ,     8 1   1 S .           W .   2 d     5   2 3 ,         5 2   4     (   T e n n       .
33                         1   9   9   1 ) .         W   h e   n t h     e     p a   r t   y s e           e k   i n g       s u m     m   a r   y     j   u d g m       e n t
34                         m   a   k   e s     a     p   r o   p e r l   y     s u   p p   o r t e         d     m o t   i   o n ,         t h   e     b   u r d e       n
35                         s   h   i   f t s       t o     t   h e       n o   n m   o v   i n g           p a   r t y       t o       s   e t       f o   r t h
36                         s   p   e   c i f   i   c     f a   c t s     e s   t a   b l   i s h i         n g     t h   e     e x     i   s t   e   n c   e o f
37                         d   i   s   p u t   e   d ,     m   a t e r   i a   l     f a   c t s           w h   i c h       m u s     t     b   e     r   e s o l       v e d
38                         b   y       t h e       t r   i e   r o f       f   a c   t .       B y         r d   , 8     4   7 S       .   W .   2   d     a t 2         1 5 .
39
40
41




                                                                                             - 9 -
 1   M a r t i n       a n d     G a m m o n           a s s e r t       t h a t       N e l s o n            h a s       n o t       p r e s e n t e d       e v i d e n c e

 2   w h i c h       c r e a t e s         a     d i s p u t e d         i s s u e       o f        m a t e r i a l             f a c t .

 3

 4                                                                                              V

 5

 6 P. l a i n t i f f ’ s             c o u n s e l         a d m i t s            t o       s o m e       u n c e r t a i n t y         a s     t o     t h e

 7   c a u s e s       o f     a c t i o n         p r e s e n t e d           b y     t h e        a l l e g a t i o n s .                 C o u n s e l ,         a c c o r d i n g

 8   t o     t h e     b r i e f ,         s e t       f o r t h       t h e     a l l e g a t i o n s                  o f     f a c t ,     t h e n       a s s e r t e d         t h a t

 9   t h e     a l l e g a t i o n s             s u p p o r t         t h e     s e v e r a l            c a u s e s           o f     a c t i o n       n a m e d .         T h e r e

10   i s     h o w e v e r       a       f a t a l       i n c o n s i s t e n c y              b e t w e e n             t h e       f a c t s       a l l e g e d       a n d     t w o

11   o f     t h e     c l a i m s         a s s e r t e d .             C l a i m s          t h a t         t h e       d e f e n d a n t s           w r o n g f u l l y

12   “ p r o c u r e d ”         o r       “ i n d u c e d , ”           t h e       t e r m i n a t i o n                o f     N e l s o n ’ s         e m p l o y m e n t

13   c o n t e m p l a t e           a     t h r e e - p a r t y             r e l a t i o n s h i p                -     t h e       p l a i n t i f f       a s     e m p l o y e e ,

14   t h e     c o r p o r a t i o n             a s     e m p l o y e r ,           a n d      t h e         d e f e n d a n t s           a s       p r o c u r e r s       o r

15   i n d u c e r s .           T h e         f a c t s       a l l e g e d         s h o w        t h e r e           w a s     n o     t h r e e - p a r t y

16   r e l a t i o n s h i p .                 T h e     d e f e n d a n t           M a r t i n          w a s         t h e     p r e s i d e n t         a n d     c h i e f

17   e x e c u t i v e         o f f i c e r           o f     t h e     c o r p o r a t i o n                a n d       t h e       d e f e n d a n t       G a m m o n         w a s     a

18   d i r e c t o r .           I n       o r d e r         f o r     t h e r e       t o      b e       a     t h r e e - p a r t y             r e l a t i o n s h i p ,

19   t h e r e       m u s t     b e       a     s h o w i n g         t h a t       t h e      d e f e n d a n t s               w e r e     a c t i n g         o u t s i d e       t h e

20   s c o p e       o f     t h e i r         d u t i e s       a s     o f f i c e r s            o f       t h e       c o r p o r a t i o n           r a t h e r       t h a n       o n

21   b e h a l f       o f     t h e       c o r p o r a t i o n .

22

23                             T h e       C o u r t         a d d r e s s e d         t h i s         i s s u e          i n     F o r r e s t e r         v .

24   S t o c k s t i l l ,           8 6 9       S . W . 2 d         3 2 8     ( T e n n .          1 9 9 4 ) ,           i n     w h i c h       a     d i s c h a r g e d

25   e m p l o y e e         s u e d       t w o       d i r e c t o r s         o f     t h e         e m p l o y e r            c o r p o r a t i o n           f o r

26   i n t e r f e r i n g           w i t h       t h e       e m p l o y m e n t            r e l a t i o n s h i p .                   T h e       C o u r t     s t a t e d :

27




                                                                                             - 1 0 -
 1                                                 S   i n   c e   ,     w i t   h t h     e      e x c     e p   t i o   n   s       n   o t e d     ,     t   h   e
 2                             d   i   s c h   a   r   g e     f   r o   m   e   m p l o   y m    e n t       o   f a     n       e   m   p l o y     e   e -   a   t   -
 3                             w   i   l l     b   y     t   h e     e   m p l   o y e r     i    s   n     o t     a c   t   i   o   n   a b l e     ,     b   u   t     t h e
 4                             w   r   o n g   f   u   l     i n   t e   r f e   r e n c   e      w i t     h     a t -   w   i   l   l     e m p     l   o y   m   e   n t
 5                             b   y     t h   i   r   d     p e   r s   o n s     i s     a c    t i o     n a   b l e   ,       F   o   r r e s     t   e r   ’   s
 6                             s   u   i t     a   g   a i   n s   t     S t o   c k s t   i l    l   a     n d     K i   s a     b   e   t h c       a   n     b   e
 7                             m   a   i n t   a   i   n e   d     o n   l y     i f t     h e      p r     o o   f e     s t     a   b   l i s h     e   s     t   h   a t
 8                             t   h   e y     s   t   o o   d     a s     t h   i r d     p a    r t i     e s     t o     t     h   e     e m p     l   o y   m   e   n t
 9                             r   e   l a t   i   o   n s   h i   p     a t     t h e     t i    m e       t h   e y     p e     r   f   o r m e     d     t   h   e
10                             a   c   t s     f   o   u n   d     t o     h a   v e c     a u    s e d       F   o r r   e s     t   e   r ’ s
11                             d   i   s c h   a   r   g e   .
12
13
14
15   I d .     a t     3 3 1 .           A s       m o r e         f u l l y       d i s c u s s e d              b e l o w ,             t h e       f a c t s             a l l e g e d         d o

16   n o t     s h o w     t h a t         t h e         d e f e n d a n t s           a c t e d            o t h e r         t h a n         a s         o f f i c e r s               o f     t h e

17   c o r p o r a t i o n .               T h e         p l a i n t i f f           c h a r g e s            t h a t         h i s         e m p l o y m e n t                   w a s

18   t e r m i n a t e d           b y     t h e         d e f e n d a n t s .               H i s          e s s e n t i a l               c o m p l a i n t                 i s       t h a t       t h e

19   d e f e n d a n t s           a c t e d           w r o n g f u l l y           i n     t e r m i n a t i n g                    h i s       e m p l o y m e n t .

20   C o n s e q u e n t l y ,             o n         t h e       p l e a d i n g s         a n d          p r o o f ,           t h e r e           c o u l d             b e     n o       f i n d i n g

21   t h a t     t h e     d e f e n d a n t s                 i n d u c e d         o r     p r o c u r e d              a       b r e a c h             o f       c o n t r a c t .

22   C o n s e q u e n t l y ,             t h e         r e c o r d         d o e s       n o t        p r e s e n t             a       d i s p u t e d               i s s u e         o f

23   m a t e r i a l       f a c t         o n         t h e       c l a i m s       t h a t          t h e       d e f e n d a n t s                 i n d u c e d               o r     p r o c u r e d

24   t h e     t e r m i n a t i o n               o f       p l a i n t i f f ’ s           e m p l o y m e n t .                        T h e       t r i a l             c o u r t         a n d     t h e

25   C o u r t       o f   A p p e a l s               p r o p e r l y           d i s m i s s e d            t h o s e           c l a i m s .

26

27                             T h e       c l a i m           t h a t       t h e     d e f e n d a n t s                b r e a c h e d                 a     f i d u c i a r y

28   r e l a t i o n s h i p ,             h o w e v e r ,               c o n t e m p l a t e s              a     t w o - p a r t y                 r e l a t i o n s h i p ,                   t h e

29   p l a i n t i f f         a n d       t h e         d e f e n d a n t s           a s        s h a r e h o l d e r s .                       W h e t h e r               t h e r e         a r e

30   d i s p u t e d       i s s u e s             o f       m a t e r i a l         f a c t          o n     t h i s         i s s u e           m u s t           b e       d e t e r m i n e d

31   w i t h i n       t h e       c o n t e x t             o f     t h e       l e g a l        d u t y         o w e d         t h e       p l a i n t i f f                   b y     t h e

32   d e f e n d a n t s .               I n       m a k i n g           t h a t     d e t e r m i n a t i o n ,                      t h e       m o s t           s i g n i f i c a n t

33   l e g a l       i s s u e         p r e s e n t e d             i s     w h e t h e r            t h e r e       e x i s t e d               a       f i d u c i a r y

34   r e l a t i o n s h i p             b e t w e e n             t h e     p a r t i e s .




                                                                                                 - 1 1 -
 1                             T h i s       C o u r t       h a s     s t a t e d        t h a t        m a j o r i t y           s h a r e h o l d e r s               o w e       a

 2   f i d u c i a r y         d u t y       t o     m i n o r i t y         s h a r e h o l d e r s .                 M i k e       v .       P o     G r o u p ,         I n c . ,

3    9 3 7     S . W . 2 d       7 9 0 ,       7 9 3     ( T e n n .         1 9 9 6 ) ;           N e l m s         v .     W e a v e r ,           6 8 1     S . W . 2 d           5 4 7 ,

 4   5 4 9     ( T e n n .       1 9 8 4 ) ,         c e r t .       d e n i e d ,        4 7 6       U . S .        1 1 1 8       ( 1 9 8 6 ) ;             D a l e       v .

5    T h o m a s     H .       T e m p l e         C o . ,     1 8 6     T e n n .        6 9 ,       2 0 8      S . W . 2 d         3 4 4 ,         3 5 2     ( 1 9 4 8 ) .

 6   T h e     C o u r t       o f     A p p e a l s         s t a t e d       i n     J o h n s         v .     C a l d w e l l ,             6 0 1       S . W . 2 d         3 7

7    ( T e n n .     A p p .         1 9 8 0 ) ,       “ O u r       c o u r t s       a r e       p r o m p t         t o     r e d r e s s           t h e       i n j u r i e s

8    t o     m i n o r i t y         s t o c k h o l d e r s           c a u s e d        b y      t h e       w r o n g d o i n g s             o f       m a j o r i t y

 9   s t o c k h o l d e r s . ”               I d .     a t     4 1     ( c i t i n g          M c C a m p b e l l            v .       F o u n t a i n           H e a d

10   R a i l r o a d       C o . ,       1 1 1       T e n n .       5 5 ,     7 7     S . W .        1 0 7 0        ( 1 9 0 3 ) ) .             T h o s e         c a s e s         d i d

11   n o t     c o n s i d e r         t h e       i s s u e s       p r e s e n t e d          b y      t h e       c a s e       b e f o r e         t h e       C o u r t .             I n

12   J o h n s     v .     C a l d w e l l ,           t h e     p l a i n t i f f          o w n e d          4 5     p e r c e n t           o f     t h e

13   c o r p o r a t i o n ’ s           s t o c k .           H e     b r o u g h t        s u i t        a g a i n s t           t h e       o t h e r       t w o

14   s h a r e h o l d e r s ,           C a l d w e l l         w h o       o w n e d      4 5       p e r c e n t          a n d       M o o r e         w h o     o w n e d           1 0

15   p e r c e n t       o f     t h e       s h a r e s .           J o h n s       s o u g h t         t o     p r e v e n t           t h e       t r a n s f e r           b y

16   M o o r e     o f     h i s       s h a r e s       t o     C a l d w e l l          o r      t o     r e q u i r e           a n     e q u a l         d i v i s i o n             o f

17   M o o r e ’ s       s t o c k       b e t w e e n         J o h n s       a n d      C a l d w e l l .                J o h n s ,         6 0 1       S . W . 2 d         a t       3 9 .

18   T h e     J o h n s       C o u r t       h e l d       t h a t     n e i t h e r          M o o r e        n o r       C a l d w e l l           o w e d       a

19   f i d u c i a r y         d u t y       t o     J o h n s       r e g a r d i n g          t h e      s a l e         a n d     p u r c h a s e           o f       M o o r e ’ s

20   s h a r e s     o f       s t o c k .           I d .     a t     4 4 ,     4 5 .          T h e      b a s i s         o f     t h e       d i s p u t e           i n     t h a t

21   c a s e     w a s     n o t       a c t i o n       t a k e n       b y     a     m a j o r i t y           s h a r e h o l d e r               o r     t h e

22   c o r p o r a t i o n           a f f e c t i n g         t h e     i n t e r e s t           o f     a n o t h e r           s h a r e h o l d e r             b u t

23   r a t h e r     t h e       c o m p e t i n g           e f f o r t s       o f      t w o       s h a r e h o l d e r s              t o       a c q u i r e         t h e

24   s h a r e s     o f       t h e     t h i r d       s h a r e h o l d e r .                I n      I n t e r t h e r m             v .     O l y m p i a           H o m e s

25   S y s t e m s ,       5 6 9       S . W . 2 d       4 6 7       ( T e n n .       A p p .        1 9 7 8 ) ,          t h e     c o u r t         n o t e d         t h a t         t h e

26   t r a n s a c t i o n s           o f     m a j o r i t y         o r     d o m i n a n t           s h a r e h o l d e r s               w i l l       b e     c l o s e l y

27   s c r u t i n i z e d           f o r     g o o d       f a i t h       a n d     f a i r n e s s           i f       c h a l l e n g e d .                   T h e       c o u r t




                                                                                         - 1 2 -
 1   s t a t e d       t h a t       i t     w o u l d       “ a p p l y         t h e        r u l e       o f       c l o s e           s c r u t i n y         a n d     p l a c e

 2   t h e     b u r d e n         o n     t h e     s h a r e h o l d e r             t o      j u s t i f y           a       t r a n s a c t i o n             w i t h     h i s

 3   c o r p o r a t i o n           o n l y       w h e n       t h e     s h a r e h o l d e r                o w n s         a     m a j o r i t y         o f     s t o c k ,         o r

 4   i s     s h o w n       t o     d o m i n a t e         o r     c o n t r o l            t h e       c o r p o r a t i o n               t o     a     s i g n i f i c a n t

 5   d e g r e e       i n     s o m e       o t h e r       w a y . ”           I d .        a t      4 7 2 .          A g a i n ,           t h e       d i s p u t e       i n

 6   I n t e r t h e r m           w a s     n o t       b a s e d       o n     a c t i o n           t a k e n        b y         s h a r e h o l d e r s           i n     a     c l o s e

 7   c o r p o r a t i o n           a f f e c t i n g           t h e     i n t e r e s t s              o f     o t h e r           s h a r e h o l d e r s .               T h e

 8   d i s p u t e       w a s       b e t w e e n         s h a r e h o l d e r s              c l a i m i n g             a       s e c u r i t y         i n t e r e s t         i n

 9   c o r p o r a t e         p r o p e r t y           a n d     n o n s h a r e h o l d e r                  c r e d i t o r s             o f     t h e       c o r p o r a t i o n .

10   T h e     c o u r t       f o u n d         t h a t     t h e r e         w a s     n o        f i d u c i a r y               r e l a t i o n s h i p           b e t w e e n

11   t h e     s h a r e h o l d e r s             a n d     t h e       c o r p o r a t i o n              b e c a u s e             t h e y       w e r e       n o t     d o m i n a n t

12   s h a r e h o l d e r s             a n d     t h e r e f o r e           t h e i r        l o a n         t o     t h e         c o r p o r a t i o n           w o u l d       n o t

13   b e     c l o s e l y         s c r u t i n i z e d           f o r       g o o d        f a i t h .             T h e         s h a r e h o l d e r s ’             p r i o r i t y

14   o v e r     t h e       g e n e r a l         c r e d i t o r s           w a s     a c c o r d i n g l y                  u p h e l d .

15

16                             T h e       C o u r t       h a s     n o t       a d d r e s s e d              s p e c i f i c a l l y               t h e       i s s u e s

17   p r e s e n t e d         i n       t h i s     c a s e ,       t h e       r e l a t i o n s h i p                b e t w e e n           s h a r e h o l d e r s             i n     a

18   c l o s e       c o r p o r a t i o n           w h e r e       t h e r e         i s      n o       m a j o r i t y             o r     d o m i n a n t

19   s h a r e h o l d e r           a n d       t h e     d i s p u t e         r e l a t e s            t o     t h e         s h a r e h o l d e r s ’             i n t e r e s t s

20   a s     s h a r e h o l d e r s .               T h e       C o u r t       o f     A p p e a l s            r e l i e d             u p o n     t h e       d e c i s i o n         i n

21   W i l k e s       v .     S p r i n g s i d e           N u r s i n g         H o m e ,           I n c . ,        3 5 3         N . E . 2 d         6 5 7     ( M a s s .

22   1 9 7 6 ) ,       i n     w h i c h         t h e     M a s s a c h u s e t t s                c o u r t         h e l d         t h e r e       i s     a     f i d u c i a r y

23   r e l a t i o n s h i p             b e t w e e n       s h a r e h o l d e r s                o f     a     c l o s e           c o r p o r a t i o n .               I n

24   W i l k e s ,       t h e       C o u r t       s t a t e d         t h a t       “ s t o c k h o l d e r s                    i n     t h e     c l o s e

25   c o r p o r a t i o n           o w e       o n e     a n o t h e r         s u b s t a n t i a l l y                  t h e         s a m e     f i d u c i a r y           d u t y

26   i n     t h e     o p e r a t i o n           o f     t h e     e n t e r p r i s e               t h a t        p a r t n e r s           o w e       t o     o n e

27   a n o t h e r . ”             I d .     a t     6 6 1       ( q u o t i n g         D o n a h u e            v .       R o d d         E l e c t r o t y p e           C o . ,       3 2 8




                                                                                             - 1 3 -
 1   N . E . 2 d                       5 0 5 ,                  5 1 5         ( 1 9 7 5 ) ) .                         T h a t                s t a n d a r d                   o f              d u t y              i s      o n e         o f          “ u t m o s t

 2   g o o d             f a i t h                      a n d               l o y a l t y . ”                         I d .            ( q u o t i n g                  C a r d u l l o                              v .      L a n d a u ,                  1 0 5

 3   N . E . 2 d                       8 4 3            ( M a s s .                 1 9 5 2 ) ) ;                     s e e            a l s o             B l a n k                 v .           C h e l m s f o r d                      O B / G Y N ,
                                                                                                                                                                                     4
 4   P . C . ,                       6 4 9       N . E . 2 d                    1 1 0 2 ,               1 1 0 5                ( M a s s .                 1 9 9 5 ) .                            T h e              r a t i o n a l e                   f o r       t h e

 5   W i l k e s                       d e c i s i o n                        h a s         b e e n              s t a t e d                   a s         f o l l o w s :

 6

 7                                               I      n           s   p   i t e       o   f     t     h e            t r a d i t             i   o   n   a l      a d        h e         r e n c e                 t o
 8                                               m      a       j   o   r   i t y       r   u l   e       a      n     d t h e                 b   u   s   i n e    s s          j         u d g m e               n t
 9                                               r      u       l   e   ,     m a   n   y     c   o     u r      t     s i n t                 h   i   s     c o    u n        t r         y h a v                 e
10                                               m      o       v   e   d     s t   e   a   d i   l     y        t     o w a r d               p   r   o   v i d    i n        g           a r e m                 e d y
11                                               f      o       r       o   p p r   e   s   s e   d       m      i     n o r i t y                 s   h   a r e    h o        l d         e r s .                   S o m e
12                                               c      o       u   r   t   s h     a   v   e     m     a d      e       c l e a r                 t   h   a t      t h        e y           w i l l
13                                               n      o       t       a   p p l   y       t h   e       b      u     s i n e s s                 j   u   d g m    e n        t           r u l e                 u n l e s s
14                                               t      h       e       d   i r e   c   t   o r   s       n      o     t o n l y                   h   a   v e      a c        t e         d i n                   g o o d
15                                               f      a       i   t   h   , b     u   t     a   l     s o            h a v e e               x   e   r   c i s    e d          p         r o p e r
16                                               c      a       r   e   ,     s k   i   l   l ,         a n      d       d i l i g             e   n   c   e .        F        o r           m a n y                 c o u r t s ,
17                                               t      h       e       r   e s p   o   n   s e         h a      s       b e e n               t   o       i m p    o s        e           a
18                                               f      i       d   u   c   i a r   y       d u   t     y        o     n t h e                 c   o   n   t r o    l l        i n         g s h a                 r e h o l d e r s
19                                               f      o       r       t   h e     b   e   n e   f     i t            o f m i n               o   r   i   t y      i n        t e         r e s t s               .
20                                               C      o       u   r   t   s i     n   c   r e   a     s i      n     g l y h a               v   e       b e e    n          w i         l l i n g                 t o
21                                               r      e       c   o   g   n i z   e       a n         e n      h     a n c e d               f   i   d   u c i    a r        y           d u t y
22                                               a      m       o   n   g     s h   a   r   e h   o     l d      e     r s i n                 a       c   l o s    e          c o         r p o r a               t i o n .
23
24
25
26   F .          H o d g e                  O ’ N e a l                      a n d         R o b e r t                      T h o m p s o n ,                 O ’ N e a l s                             O p p r e s s i o n                       o f       M i n o r i t y

27   S h a r e h o l d e r s                                        §       1 0 : 0 4 ,           a t            1 6           ( 2 d           e d .         1 9 9 5 ) .

28

29                                               T h e                  C o u r t           i n         W i l k e s                    h e l d :

30

31                                               T      h       e   r   e f o r e       , w h e              n m i             n o r i         t y s t o c k h                       o     l d e r s                 i   n    a
32                                               c      l       o   s   e c o r         p o r a t            i o n             b r i n         g s u i t a g                         a     i n s t t                 h   e
33                                               m      a       j   o   r i t y         a l l e g            i n g             a b r           e a c h o f t                         h     e s t r i                 c   t     g o o d
34                                               f      a       i   t   h d u t         y o w e              d t o               t h e         m b y t h e                           m     a j o r i t               y   ,     w e
35                                               m      u       s   t     c a r e       f u l l y              a n a           l y z e           t h e a c t i                       o     n t a k e                 n       b y t h e


                         4
                             A          n u m   b e         r       o f       o t h e r j u           r i    s d     i c     t i    o n s       h a    v e c i      t e    d             D o    n a     h u    e       a n d W i   l k     e s        o r
     o   t   h   e r w   i       s    e h e      l d              t h a     t s h a r e h o            l d    e r     s       i n      a      c l o     s e c o      r p       o r        a t    i o     n         h a v e a h      e i     g h     t e n    e d
     f   i   d   u c i   a       r    y o b      l i            g a t i     o n t o o t h              e r       s    h a     r e    h o l    d e r     s .     S    e e         W        & W       E    q u       i p m e n t C    o .        v    . M      i n k ,
     5   6   8     N .   E       .    2 d 5      6 4            , 5 7       0 ( I n d . C              t .       A    p p     .      1 9 9    1 ) ;       C r o s    b y         v        .      B e     a m       , 5 4 8 N .      E .     2 d        2 1   7 , 2 2 0
     (   O   h   i o     1       9    8 9 ) ;       D           a n i e     l s v . T h o              m a    s ,        D    e a    n &         H o    s k i n s    ,         I n        c .    ,       8 0       4 P . 2 d 3      5 9     ,       3 6 6      ( M o n t .
     1   9   9   0 ) ;           s    e e a      l s            o L o       n g v . A t l              a n    t i     c       P B    S ,      I n c     . , 6 8      1         A .        2 d       2    4 9       , 2 5 6 n .         8       (    R . I    .
     1   9   9   6 ) .




                                                                                                                                              - 1 4 -
 1                                   c     o     n    t    r o l l i n        g s t o c k h           o   l   d e r s i n t h e i n d i v i d u a l
 2                                   c     a     s    e    .     I t          m u s t b e             a   s   k e d w h e t h e r t h e c o n t r o l l i n g
 3                                   g     r     o    u    p c a n            d e m o n s t r         a   t   e a l e g i t i m a t e b u s i n e s s
 4                                   p     u     r    p    o s e f o          r i t s a c             t   i   o n .
 5
 6
 7
                                                                                               5
 8   W i l k e s ,              3 5 3            N . E . 2 d                a t      6 6 3 .              T h e            C o u r t           i n           W i l k e s        r e a l i z e d ,                  h o w e v e r ,

 9   t h a t       i n          t h e            m a n a g e m e n t                   o f     t h e          c o r p o r a t i o n ,                           t h e      C o u r t         s h o u l d             n o t

10   s u b s t i t u t e                   i t s               j u d g m e n t             f o r      t h e            g o o d           f a i t h             a c t i o n           o f     t h e

11   s h a r e h o l d e r s .

12

13                                   [     W     ]    e        a c    k n o   w l    e d g e t        h   e       f    a    c    t     t h a    t        t   h e     c o n t     r   o l l i   n g
14                                   g     r     o    u    p     i    n a       c    l o s e c        o   r p     o    r    a    t   i o n      m    u   s   t h     a v e       s   o m e
15                                   r     o     o    m        t o      m a   n e    u v e r i        n     e     s    t    a    b   l i s h    i    n   g     t h   e b u       s   i n e s   s
16                                   p     o     l    i c      y      o f     t h    e c o r p        o   r a     t    i    o    n   .     I    t        m   u s t     h a v     e     a
17                                   l     a     r    g e        m    e a s   u r    e o f d          i   s c     r    e    t    i   o n ,      f    o   r     e x   a m p l     e   , i n
18                                   d     e     c    l a      r i    n g     o r      w i t h h      o   l d     i    n    g        d i v i    d    e   n   d s ,     d e c     i   d i n g
19                                   w     h     e    t h      e r      t o     m    e r g e o        r     c     o    n    s    o   l i d a    t    e   ,     e s   t a b l     i   s h i n   g
20                                   t     h     e      s      a l    a r i   e s      o f c o        r   p o     r    a    t    e     o f f    i    c   e   r s ,     d i s     m   i s s i   n g
21                                   d     i     r    e c      t o    r s     w i    t h o r          w   i t     h    o    u    t     c a u    s    e   ,     a n   d h i       r   i n g     a n d
22                                   f     i     r    i n      g      c o r   p o    r a t e e        m   p l     o    y    e    e   s .
23
24
25
26   I d .       a t       6 6 3 .
27
28
29
30                                   B a s e d                      o n     t h e s e        p r i n c i p l e s ,                       M a r t i n              a n d        G a m m o n ,          t o g e t h e r

31   a n d       s e p a r a t e l y ,                              w e r e        o b l i g a t e d              t o            d e a l        f a i r l y             a n d        h o n e s t l y               w i t h

32   N e l s o n           a n d           c o u l d                  n o t        a c t     o u t        o f          a v a r i c e ,                   m a l i c e ,           o r       s e l f - i n t e r e s t

33   i n      v i o l a t i o n                       o f           t h e i r        f i d u c i a r y                 d u t y           t o         h i m        a s      a     s h a r e h o l d e r .

34

35                                                                                                                         V I

36


                   5
                     T h   e       W i l       k e    s       f i    d u c i a    r y s t a n d      a r d , a s i t r e l a t e s t o e m p l o y m e                                     n t d     e c    i s    i o n s ,
     i   s n o t u n           i v e r s        a l       l y a       c c e p t    e d .   A c        a s e i n o p p o s i t i o n t o t h e W i l k e                                     s a p     p r    o a    c h i s
     I   n g l e v .           G l a m o        r e         M o t     o r S a      l e s , I n c      . , 5 3 5 N . E . 2 d 1 3 1 1 , 1 3 1 3 - 1 4 ( N                                     . Y .     1 9    8 9    ) ; s e e
     a   l s o S t .           J o s e p        h ’       s R e       g . H e      a l t h C t r      . v . M u n o s , 9 3 4 S . W . 2 d 1 9 2 , 1 9                                       8 ( A     r k    .      1 9 9 6 )
     (   f o l l o w i n       g I n g          l e       ) .




                                                                                                                      - 1 5 -
 1                             N e l s o n         a s s e r t s         e s s e n t i a l l y               t h a t     M a r t i n       a n d       G a m m o n

 2   w r o n g f u l l y           t e r m i n a t e d           h i s     e m p l o y m e n t .                 T h e     q u e s t i o n         i s       w h e t h e r           t h e

 3   r e c o r d       c o n t a i n s         m a t e r i a l           e v i d e n c e           t h a t       M a r t i n       a n d / o r         G a m m o n

 4   v i o l a t e d         t h e     f i d u c i a r y             d u t y     o w e d        t o      N e l s o n       i n     t e r m i n a t i n g             h i s

 5   e m p l o y m e n t .           N e l s o n         a c k n o w l e d g e s              t h a t        t h e r e     w a s     n o       w r i t t e n         c o n t r a c t

 6   o f     e m p l o y m e n t         b e t w e e n           t h e     c o r p o r a t i o n               a n d     h i m ,     b u t       a s s e r t s           t h e r e

 7   w a s     a     g e n e r a l       a g r e e m e n t             a m o n g       t h e       s h a r e h o l d e r s           t h a t       e a c h         w a s

 8   e n t i t l e d         t o     w o r k       f o r       t h e     c o r p o r a t i o n               f o r     l i f e .         E v e n       i f     t h e

 9   d e f i c i e n c i e s           i n     t h e       p r o o f       o f     a     c o n t r a c t             s h o u l d     b e       d i s r e g a r d e d ,

10   N e l s o n ’ s         e m p l o y m e n t           w a s       t e r m i n a b l e             a t     w i l l .         T h e r e       i s     n o       e v i d e n c e ,

11   o r     e v e n       c l a i m     b y       N e l s o n ,         t h a t       h e      f u r n i s h e d          a n y     c o n s i d e r a t i o n                f o r

12   h i s     e m p l o y m e n t           o t h e r         t h a n     h i s       s e r v i c e s           a s     a n     e m p l o y e e .             T h e       r u l e

13   h a s     b e e n       w e l l     s t a t e d           b y     t h e     C o u r t         o f       A p p e a l s .         “O u r        c o u r t s           h a v e

14   l o n g       h e l d     t h a t       a n     o r a l         c o n t r a c t         f o r       l i f e       t i m e     e m p l o y m e n t             o r

15   p e r m a n e n t         e m p l o y m e n t             a m o u n t s       t o       a n       i n d e f i n i t e         h i r i n g         t e r m i n a b l e               a t

16   t h e     w i l l       o f     e i t h e r         p a r t y       w h e r e       t h e         e m p l o y e e         f u r n i s h e s         n o

17   c o n s i d e r a t i o n           o t h e r         t h a n       t h e     s e r v i c e s             r e q u i r e d       i n       t h e     a g r e e m e n t . ”

18   P r i c e       v .     M e r c u r y         S u p p l y         C o . ,     6 8 2        S . W . 2 d          9 2 4 ,     9 3 4     ( T e n n .         A p p .        1 9 8 4 ) ;

19   C o m b s       v .     S t a n d a r d         O i l       C o . ,       1 6 6     T e n n .           8 8 ,     9 0 - 9 2 ,       5 9     S . W . 2 d         5 2 5 ,         5 2 6 -

20   2 7     ( T e n n .       1 9 3 3 ) .           C o n s e q u e n t l y ,                t h e      c o r p o r a t i o n ’ s             p r e r o g a t i v e               t o

21   d i s c h a r g e         N e l s o n         a s     a n       e m p l o y e e          w a s      n o t       c o n s t r a i n e d         b y       a n

22   e m p l o y m e n t           c o n t r a c t .

23

24                             T h e r e       i s       i n     t h e     r e c o r d          n o      e v i d e n c e         t h a t       M a r t i n         a c t e d

25   o t h e r       t h a n       w i t h i n       t h e       s c o p e       o f     h i s         d u t i e s       a s     p r e s i d e n t           o r     t h a t

26   M a r t i n       a n d       G a m m o n       a c t e d         o t h e r       t h a n         w i t h i n       t h e     s c o p e       o f       t h e i r        d u t i e s

27   a s     d i r e c t o r s .             C o n s e q u e n t l y ,             t h e r e           i s     n o     e v i d e n c e         t h a t       t h e




                                                                                             - 1 6 -
 1   d e f e n d a n t s                                “ p r o c u r e d ”                              t h e                  p l a i n t i f f ’ s                         d i s c h a r g e .                              P u r s u a n t                 t o      t h e

 2   b y l a w s              o f               t h e                  c o r p o r a t i o n ,                                    M a r t i n ,                      a s      p r e s i d e n t ,                          h a d           t h e          a u t h o r i t y

 3   t o     d i s c h a r g e                                    e m p l o y e e s                           o f               t h e       c o r p o r a t i o n ,                            i n c l u d i n g                           N e l s o n ,             a n d

4    M a r t i n              a n d                     G a m m o n ,                           a s      d i r e c t o r s ,                               h a d           t h e           a u t h o r i t y                       t o       c o n f i r m              t h e

5    e m p l o y m e n t                                a c t i o n                       t a k e n                b y            t h e         p r e s i d e n t                          a n d      t o             r e m o v e               N e l s o n            a s       a
                                        6
6    d i r e c t o r .                                      I n             t h e          e x e r c i s e                         o f          t h o s e                  p o w e r s             a n d          d u t i e s                  o n         b e h a l f          o f

7    t h e     c o r p o r a t i o n ,                                               M a r t i n                   a n d            G a m m o n                      o w e d           a     d u t y             o f           g o o d          f a i t h            a n d

8    f a i r n e s s                    t o                  N e l s o n .                             H o w e v e r ,                      t h e y                  a l s o           o w e d        a          d u t y              o f       g o o d            f a i t h

 9   a n d    f a i r n e s s                                     t o              t h e            c o r p o r a t i o n                             w h i c h              t h e y           s e r v e d                     a s         o f f i c e r s .                 S e e

10   T e n n .           C o d e                        A n n .                    § §          4 8 - 1 8 - 4 0 3 ( a ) ( 1 ) ,                                          ( 3 )         ( 1 9 9 5 ) ,                  4 8 - 1 8 - 3 0 1 ( a ) ( 1 ) ,
                                                        7
11   ( 3 )     ( 1 9 9 5 ) ;                                   K n o x - T e n n                              R e n t a l                  C o .               v .         J e n k i n s             I n s . ,                     I n c . ,          7 5 5          S . W . 2 d


                 6
                     T h e              b y l a w s                         p r o v i d e :

                 T   h e P r                    e   s i d e n                t s         h a l l        h a v e             t    h e f o l l o             w    i    n   g p o     w e r s a n d d u                   t   i   e   s :   . .               .
                 H   e s h a                    l   l a p p                  o i n       t a n d        , a t               h    i s d i s c r             e    t    i   o n ,     r e m o v e o r s                   u   s   p   e n d
                 p   e r m a n                  e   n t l y                  o r         t e m p o      r a r i l           y    , a s h e                 m    a    y   , f r     o m t i m e t o                     t   i   m   e t h i n k
                 f   i t , t                    h   e a g e                  n t s       ,     e m      p l o y e           e    s o r s e r               v    a    n   t s o     f t h e c o r p o                   r   a   t   i o n . .               .

                 .        .         .

                 E   a    c h D                 i r         e c t       o    r      s h    a l l        s e r       v   e   f      o r t h        e t e r m o f                        o n e (      1 )      y    e    a r ,         a n    d u n     t    i l
                 h   i    s     s               u c         c e s       s    o r      s    h a l      l h a         v   e   b      e e n d        u l y e l e c t                  e   d a n d        q    u a    l    i f i       e d      s u b j   e    c t ,
                 h   o    w e v e               r ,             t       o      t    h e      r i      g h t         o   f   r      e m o v a      l o f a n y                      D   i r e c t    o r      a    t      a n       y t      i m e     b    y
                 t   h    e a f                 f i         r m a       t    i v    e      v o t      e     o       f     t h      e h o l        d e r s o f t                    h   e m a j      o r    i t    y      o f         t h    e s t     o    c k
                 o   f      t h e                 c         o r p       o    r a    t i    o n        e n t i       t   l e d        t o v        o t e ,   s u c                  h     r e m o    v a    l      t    o b         e b      y
                 r   e    s o l u               t i         o n         a    d o    p t    e d        a t a         n   y m        e e t i n      g o f S t o c                    k   h o l d e    r s    ,      w    h e t       h e r      r e g   u l a r
                 o   r      s p e               c i         a l         m    e e    t i    n g

                 .        .         .

                 T   h    e O f f                   i c e          r    s      o f t            h   e c o      r    p   o r a t         i o n     s    h   a l l h o l d o f f i                    c e f o            r o n e ( 1 )
                 y   e    a r , o                   r u            n    t i    l t h            e   i r s      u    c   c e s s         o r s     a    r   e c h o s e n a n d                      q u a l i          f i e d i n t h e i r
                 s   t    e a d .                     A n          y      O    f f i c          e   r     e    l    e   c t e d           o r     a    p   p o i n t e d b y t h                    e B o a            r d o f
                 D   i    r e c t o                 r s            m    a y      b e            r   e m o v    e    d     a t           a n y     t    i   m e b y t h e a f f                      i r m a t          i v e v o t e o f
                 t   h    e m a j                   o r i          t    y      o f t            h   e D i      r    e   c t o r         s .

                 7
                     T e n n .                      C o d e                 A n n .         §         4 8 - 1 8 - 4 0 3                  p r o v i d e s :

                 ( a ) A n                          o f f i c e r w i t h d i s c r e t i o n a r y                                                        a u t h o r i t y                s h a l l        d i s c h a r g e                  a l l
                 d u t i e s                        u n d e r t h a t a u t h o r i t y :

                                            ( 1 )             I n            g o o d            f a i t h ;

                                            .       .         .

                                            ( 3 ) I n a                             m a n n e r            t h e o f f i c e r r e a s o n a b l y                                          b e l i e v e s                t o       b e      i n     t h e
                 b e s t                    i n t e r e s t                         o f t h e              c o r p o r a t i o n .




                                                                                                                                                  - 1 7 -
 1   3 3 ,       3 6 - 3 7         ( T e n n .                 1 9 8 8 ) .               I f     M a r t i n           a n d       G a m m o n              w e r e           p r o t e c t i n g

 2   l e g i t i m a t e                 i n t e r e s t s                   o f       t h e     c o r p o r a t i o n ,                   t h e          p r e s e n c e              o f       s p i t e        o r

 3   i l l       w i l l     w o u l d                   n o t       r e n d e r           t h e m       o r      t h e        c o r p o r a t i o n                    l i a b l e .                 S e e

 4   F o r r e s t e r             v .             S t o c k s t i l l ,                 8 6 9     S . W . 2 d           3 2 8 ,           3 3 3          ( T e n n .           1 9 9 4 ) .

 5

 6                                 C o n s e q u e n t l y ,                           t h e     f i r s t        q u e s t i o n                 i s       w h e t h e r              M a r t i n          a n d

 7   G a m m o n        w e r e            p e r f o r m i n g                     t h e       d u t i e s        a s        o f f i c e r s                o f       t h e       c o r p o r a t i o n                 i n

 8   g o o d       f a i t h             a n d           i n       f u r t h e r a n c e               o f      t h e        p e r c e i v e d                  b e s t         i n t e r e s t             o f     t h e

 9   c o r p o r a t i o n .                             T h e       b u r d e n           w a s       o n      N e l s o n          t o          p r o d u c e               e v i d e n c e             t h a t

10   t h e y       w e r e         n o t               a c t i n g           i n       g o o d     f a i t h           i n     f u r t h e r a n c e                    o f       t h e

11   c o r p o r a t i o n ’ s                         b e s t       i n t e r e s t .                 T h e      C o u r t          s t a t e d                i n     F o r r e s t e r                 v .

12   S t o c k s t i l l                 t h a t           t h e           c r i t i c a l         f a c t o r s             i n     d e t e r m i n i n g                      i f      a c t i o n            t a k e n

13   b y     d i r e c t o r s                     o f     a       c o r p o r a t i o n               w a s      i n        g o o d         f a i t h            a r e         “ i n t e n t ,             m o t i v e

14   o r     p u r p o s e ,               a n d           m e a n s . ”                   I d .       a t      3 3 3 .            T h e          o n l y         e v i d e n c e                r e l a t i n g

15   t o     M a r t i n ’ s               i n t e n t               o r         m o t i v e       i n        t e r m i n a t i n g                 N e l s o n ’ s               e m p l o y m e n t               i s

16   t h e       c a u s e         a n d               c i r c u m s t a n c e s                 o f     h i s         a n d       M a r t i n ’ s                d i s p u t e .                  T h e        o n l y

17   e v i d e n c e         r e l a t i n g                       t o       G a m m o n ’ s           i n t e n t           o r     m o t i v e                a r e         h i s      v o t e s          a s     a

18   d i r e c t o r .                   T h e r e             i s         n o     e v i d e n c e            t h a t        t h e         t e r m i n a t i o n                  o f          N e l s o n ’ s

19   e m p l o y m e n t                 o r           h i s       d i s c h a r g e             a s     a n      o f f i c e r              a n d          a     d i r e c t o r                w e r e

20   p r e j u d i c i a l                 t o           t h e       c o r p o r a t i o n ’ s                  b e s t        i n t e r e s t .                      T h e       f a c t          t h a t

21   N e l s o n        s u s t a i n e d                      t h e         l o s s       o f     e m p l o y m e n t               w i t h              t h e       a c c o m p a n y i n g




     T e n n .     C o d e     A n n .             §     4 8 - 1 8 - 3 0 1         s t a t e s :

                   ( a ) A d i r e c t o r s h a l l d i s c h a r g e a l l                                       d u t i e s       a s      a         d i r e c t o r ,        i n c l u d i n g
                   d u t i e s a s a m e m b e r o f a c o m m i t t e e :

                               ( 1 )           I n       g o o d         f a i t h ;

                               .     .         .

                               ( 3 ) I n a m a n n e r t h e d i r e c t o r r e a s o n a b l y                                              b e l i e v e s           t o      b e     i n      t h e
                   b e s t     i n t e r e s t s o f t h e c o r p o r a t i o n .




                                                                                                             - 1 8 -
 1   c o m p e n s a t i o n             i s       n o t         e v i d e n c e             t h a t          t h e      c o r p o r a t i o n               w a s       p r e j u d i c e d       o r

2    t h a t     M a r t i n         a n d         G a m m o n           a c t e d           w i t h          m a l i c e ,            a v a r i c e ,           o r     s e l f -

3    i n t e r e s t .           T h e         e v i d e n c e             d o e s           n o t        c r e a t e            a     d i s p u t e d           i s s u e         o f

4    m a t e r i a l       f a c t         r e g a r d i n g               t h e         g o o d          f a i t h          p e r f o r m a n c e               o f     t h e

 5   d e f e n d a n t s .               B y r d         v .       H a l l ,         8 4 7         S . W . 2 d           a t         2 1 5 .

 6

 7                           A n         i m p o r t a n t               p u b l i c           p o l i c y             i s       a t     s t a k e .             A l t h o u g h

8    d i r e c t e d       t o w a r d             a     s l i g h t l y             d i f f e r e n t                 i s s u e ,         t h e         f o l l o w i n g           s t a t e m e n t

 9   m a d e     b y     t h e       C o u r t           i n       F o r r e s t e r ,                  i s      r e l e v a n t           a n d         a p p r o p r i a t e :

10

11                                             A     c   o   r
                                                             p     o   r a t i   o   n       c a   n      a c t        o n   l   y     u p o n       t   h e a d v i c e
12                           o   f       i t   s     o   f   f
                                                             i     c   e r s     a   n   d     a   g    e n t s    ,     a   n   d     i t s     o   f   f i c e r s
13                           a   n   d     d   i   r e   c   t
                                                             o     r   s h a     v   e       a     d    u t y      t   o     s   e   r v e t     h   e
14                           c   o   r   p o   r   a t   i   o
                                                             n     .       I m   p   o   r   t a   n    t s o      c   i e   t   a   l i n t     e   r e   s t   s     a r e
15                           s   e   r   v e   d     b   y   c     o   r p o r   a   t   i   o n   s      h a v    i   n g       t   h e c l     e   a r     a   n   d
16                           c   a   n   d i   d     a   d v i     c   e o f         t   h   e i   r      o f f    i   c e   r   s     a n d     a   g e   n t   s   .
17                           F   e   a   r     o   f     p e r     s   o n a l       l   i   a b   i    l i t y        w o   u   l   d t e n     d     t   o     l   i m i t
18                           s   u   c   h     a   d v   i c e     .       C o   n   s   e   q u   e    n t l y    ,     w   h   e   n a n       o   f f   i c   e   r ,
19                           d   i   r   e c   t   o r   ,   o     r     e m p   l   o   y   e e        o f a          c o   r   p   o r a t i   o   n     a c   t   s
20                           w   i   t   h i   n     t   h e       g   e n e r   a   l       r a   n    g e o      f     h   i   s     a u t h   o   r i   t y   ,     a n d
21                           h   i   s     a   c   t i   o n s         a r e     s b u       s t   a    n t i a    l   l y       m   o t i v a   t   e d     b   y     a n
22                           i   n   t   e n   t     t   o   f     u   r t h e   r t         h e        i n t e    r   e s   t       o f t h     e
23                           c   o   r   p o   r   a t   i o n     ,     i n     c l a       i m   s      o f      i   n t   e n     t i o n a   l
24                           i   n   t   e r   f   e r   e n c     e     w i t   h e         m p   l    o y m e    n   t ,     t     h e a c     t i     o n o f t h e
25                           o   f   f   i c   e   r ,     d i     r   e c t o   r ,         o r        e m p l    o   y e   e       i s c o     n s     i d e r e d t o
26                           b   e       t h   e     a   c t i     o   n o f       t h       e     c    o r p o    r   a t   i o     n a n d       i     s
27                           e   n   t   i t   l   e d     t o         t h e     s a m       e     i    m m u n    i   t y     f     r o m l     i a     b i l i t y .
28
29
30
31   I d .     a t     3 3 4 - 3 5 .
32
33
34
35                                                                                                      V I I
36
37
38
39                           T h e         s h a r e h o l d e r s                   o f       a        c l o s e        c o r p o r a t i o n               s h a r e         a     f i d u c i a r y

40   r e l a t i o n s h i p             w h i c h           i m p o s e s           u p o n            a l l      s h a r e h o l d e r s                 t h e       d u t y       t o   a c t   i n

41   g o o d     f a i t h       a n d         f a i r n e s s             w i t h           r e g a r d           t o       t h e i r         r e s p e c t i v e             i n t e r e s t s




                                                                                                       - 1 9 -
 1   a s     s h a r e h o l d e r s .             O f f i c e r s         a n d     d i r e c t o r s           o f     a     c o r p o r a t i o n         o w e     a

 2   s i m i l a r       d u t y       t o     t h e     c o r p o r a t i o n .             I n     o r d e r         t o     w i t h s t a n d       a     m o t i o n

 3   f o r     s u m m a r y       j u d g m e n t ,           a l l e g a t i o n s         t h a t       t h e       f i d u c i a r y       d u t y       h a s     b e e n

 4   v i o l a t e d       m u s t       b e     s u p p o r t e d         b y     m a t e r i a l         e v i d e n c e         t h a t     t h e       a c t i o n       w a s

 5   n o t     i n     t h e     p e r c e i v e d           b e s t     i n t e r e s t s         o f     t h e       c o r p o r a t i o n       a n d         f u r t h e r

 6   t h a t     i t     w a s     m o t i v a t e d           b y     m a l i c e ,       a v a r i c e ,         o r       s e l f - i n t e r e s t .             T h e

 7   e v i d e n c e       i n     t h e       r e c o r d       d o e s     n o t      p r e s e n t        a     d i s p u t e d       i s s u e         o f

 8   m a t e r i a l       f a c t .           C o n s e q u e n t l y ,           t h e     m o t i o n s         a r e       s u s t a i n e d       a n d       t h e

 9   s u i t     i s     d i s m i s s e d .

10

11

12

13                             T h e     c a s e       i s     r e m a n d e d       t o     t h e       t r i a l       c o u r t     f o r     a n y       f u r t h e r

14   p r o c e e d i n g s         c o n s i s t e n t           w i t h     t h i s       o p i n i o n .

15

16                             C o s t s       a r e     a s s e s s e d         a g a i n s t       N e l s o n .

17

18                                                                                               _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
19                                                                                               R e i d , J .
20
21
22   C o n c u r :
23
24   A n d e r s o n , C . J . , D r o w o t a ,                       B i r c h ,
25       a n d H o l d e r , J J .




                                                                                       - 2 0 -